Exhibit 10.3

 

Execution version

 

THIS SECURED REVOLVING PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS REVOLVING
PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED.

 

SECURED REVOLVING PROMISSORY NOTE

 

September 1, 2016

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Jamex Marketing, LLC, a Louisiana limited liability company (the “Borrower”),
hereby unconditionally promises to pay to Ferrellgas, L.P., a Delaware limited
partnership (the “Noteholder”, and together with the Borrower, the “Parties”),
the principal amount of $5,000,000 (as such amount is reduced from time to time
pursuant to the terms hereof, the “Maximum Amount”) or, if less, the aggregate
unpaid principal amount of all Loans (as defined below) made by the Noteholder
to the Borrower from time to time pursuant to Section 2.2, all as provided in
this Revolving Promissory Note (this “Note”).

 

1.                                      Definitions.  Capitalized terms used
herein shall have the meanings set forth in this Section 1.

 

“Acceptable Security Interest” means a security interest in the Collateral which
(a) exists in favor of the secured party under the Security Agreement (as
defined in the Bridger Note) for the benefit of the Noteholder, (b) is perfected
(with the priority such security interest is expressed to have within the
Security Agreement) on the Collateral (to the extent such security interest is
required to be perfected under the terms of the Security Agreement and (c) is
enforceable against the Borrower in accordance with the terms of the Security
Agreement, except as such enforceability may be limited by applicable law and by
general principles of equity and principles of good faith and fair dealing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Availability Termination Date” has the meaning set forth in Section 2.1(b).

 

“Bankruptcy Law” means Title 11, United State Code or any similar federal or
state law for the relief of debtors.

 

“Borrower” has the meaning set forth in the introductory paragraph.

 

“Borrowing Notice” has the meaning set forth in Section 2.2.

 

“Bridger” means Bridger Logistics, LLC, a Louisiana limited liability company.

 

--------------------------------------------------------------------------------


 

“Bridger Note” means the promissory note dated as of the date of this Note and
made by Borrower in the original principal amount of $49,500,000.00 in favor of
Bridger and any refinancing thereof, in each case, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in Dallas, Texas

 

“Default” means any event or condition which with notice or lapse of time or
both would, unless cured or waived, become an Event of Default.

 

“Default Rate” means, at any time, the Applicable Rate (as defined in the
Bridger Note) plus 2%.

 

“Dollar or $” means lawful money of the United States of America.

 

“Disbursement Date” has the meaning set forth in Section 2.2.

 

“Distribution Event” means any insolvency, bankruptcy, receivership,
liquidation, reorganization or similar proceeding (whether voluntary or
involuntary) relating to the Borrower or its property, or any proceeding for
voluntary or involuntary liquidation, dissolution or other winding up of the
Borrower, whether or not involving insolvency or bankruptcy.

 

“Eligible Draw Date” has the meaning set forth in Section 2.1(b).

 

“Event of Default” has the meaning specified in Section 13.

 

“GAAP means United States generally accepted accounting principles.

 

“Guarantors” means any entity party to the Guaranty, as a guarantor thereunder.

 

“Guaranty” means the Guaranty Agreement dated as of the date of this Note,
executed and delivered by the members of the Jamex Group (other than the
Company) party thereto from time to time, as guarantors, in favor of Holder, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.

 

“Jamex Group” means Jamex Parent and all of its subsidiaries.

 

“Jamex Parent” means Jamex, LLC, a Delaware limited liability company.

 

[g178871kmi001.gif][g178871kmi001.gif]”Loan Documents” means this Note, the
Security Agreement, the Guaranty, and each other agreement, instrument, or
document executed and delivered by the Borrower and/or any Guarantor at any time
in connection with this Note and in accordance with the terms hereof.

 

“Loans” has the meaning set forth in Section 2.1.

 

“Material Adverse Effect” means a material adverse effect (a) on the financial
condition, results of operations or business of the Borrower; (b) on the rights,
benefits or remedies (taken as a whole) of Noteholder under the Loan Documents;
or (c) on the Borrower’s ability to perform its obligations under this Note or
any other Loan Document.

 

2

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier of (a) September 1, 2021 and (b) the date of
payment in full in immediately available funds of the all amounts due and owing
by the Borrower to Bridger (together with its successors and assigns) under the
Bridger Note.

 

“Maximum Amount” has the meaning set forth in the introductory paragraph.

 

“Maximum Lawful Rate” means the highest interest rate permitted under applicable
law.

 

“Note” has the meaning set forth in the introductory paragraph.

 

“Noteholder” has the meaning set forth in the introductory paragraph.

 

“Parties” has the meaning set forth in the introductory paragraph.

 

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Security Agreement” means the Security Agreement dated as of the date of this
Note by the Borrower and the Guarantors in favor of the Noteholder, as
collateral agent for the benefit of itself and the holder, from time to time, of
the Bridger Note, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

“Transfer” shall have the meaning assigned to such term in Section 15.2(b).

 

“UCC” means the Uniform Commercial Code as in effect in the state of Texas.

 

2.                                      Loan Disbursement Mechanics.

 

2.1                               Loans; Availability.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Noteholder agrees to make loans (each a “Loan” and
collectively, the “Loans”) to the Borrower hereunder from time to time; provided
that (i) no more than one Loan shall be outstanding at any time and (ii) the
aggregate outstanding principal amount of the Loans shall not exceed the Maximum
Amount.

 

(b)                                 Subject to the terms and conditions set
forth herein, Loans hereunder shall be available once per calendar month on the
17th day of each such month, if such day is a Business Day, or the preceding
Business Day, if such day is not a Business Day (each such monthly availability
date, an “Eligible Draw Date”) until the Maturity Date (the date on which such
availability period ends, as determined pursuant to this paragraph, or is
terminated pursuant to Section 14, the “Availability Termination Date”), at
which time no further Loans shall be available under this Note.

 

2.2                               Disbursement Mechanics.  As a condition to the
disbursement of any Loan, the Borrower shall, at least one Business Day prior to
the immediately succeeding Eligible Draw Date, deliver to the Noteholder a
written notice (the “Borrowing Notice”) in the form of Exhibit A hereto
specifying the Borrower’s wire information, the date of the proposed Loan (which
shall be an Eligible Draw Date) and the amount of such proposed Loan.  No Loans
shall be made by the Noteholder if (i) as of the Eligible Draw Date specified in
such Borrowing Notice, any Loans made prior to such date are then outstanding or
(ii) if after giving effect thereto the aggregate

 

3

--------------------------------------------------------------------------------


 

outstanding principal amount of the Loans would exceed the Maximum Amount.  Upon
receipt of the Borrowing Notice, the Noteholder shall make available to the
Borrower on the date specified in the applicable Borrowing Notice (each such
date of any Loan made by the Noteholder hereunder, a “Disbursement Date”), the
amount set out in such Borrowing Notice in immediately available funds.  Subject
to the terms and conditions set forth herein, until the Availability Termination
Date, the Borrower may borrow, prepay and reborrow the Loans.

 

3.                                      Conditions to Initial Advance.  The
obligation of Noteholder to make its initial Loan hereunder is subject to the
Noteholder having received the following, duly executed by each of the parties
thereto, in form and substance reasonably satisfactory to the Noteholder:

 

3.1       this Note;

 

3.2       the Security Agreement together with the UCC (or similar) financing
statement required by the Security Agreement or under law to be filed,
registered or recorded in order to create an Acceptable Security Interest; and

 

3.3       the Guaranty.

 

4.                                      Conditions to each Advance.  The
obligation of Noteholder to make any Loan (including the making of the initial
Loan), shall be subject to the further conditions precedent that on the date of
such making of a Loan:

 

4.1                               Representations and Warranties.  The
representations and warranties of the Borrower contained in any Loan Document
shall be true and correct in all material respects on and as of the date of such
Loan; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

4.2                               Default.  As of the date of the making of such
Loan, no Default or Event of Default shall exist or would result from the making
of such Loan.

 

4.3                               Other Agreements.  The making of any requested
Loan shall not, in the reasonable opinion of Noteholder, cause a default by
Noteholder under any credit facility or indenture to which the Noteholder is a
party.

 

4.4                               Notice of Borrowing.  Borrower shall deliver
to Noteholder a Borrowing Notice, appropriately completed, and executed by a
duly appointed or elected and authorized officer of the Borrower. Each delivery
by the Borrower of a Borrowing Notice shall constitute a representation and
warranty by the Borrower that the foregoing conditions in Sections 4.1 through
4.3 are satisfied, on and as of the date of such extension of credit by the
Noteholder.

 

5.                                      Payment Dates; Optional Prepayments;
Optional Termination and Reduction of the Maximum Amount; Mandatory Termination
and Reduction of the Maximum Amount.

 

5.1                               Payment Dates.  The aggregate unpaid principal
amount of the Loans shall be due and payable on the tenth Business Day
immediately following the applicable Disbursement Date for such Loans and,
otherwise, together with and all other amounts payable under this Note, on the
Maturity Date.

 

4

--------------------------------------------------------------------------------


 

5.2                               Optional Termination and Reduction of the
Maximum Amount.  The Borrower may at any time upon at least one Business Days’
prior written notice to the Noteholder, permanently reduce the Maximum Amount,
in whole or in part; provided that, after giving effect to such reduction, the
aggregate amount of the outstanding Loans does not exceed the Maximum Amount.

 

5.3                               Optional Prepayment.  The Borrower may prepay
the Loans in whole or in part at any time or from time to time without penalty
or premium upon one Business Days’ prior written notice.  Any such prepayment
made pursuant to this Section 5.3 shall not result in any reduction of the
Maximum Amount.  Prepayments made under this Section 5.3 shall be made without
premium or penalty.

 

6.                                      Interest.

 

If any amount payable hereunder is not paid when due (without regard to any
applicable grace periods), whether at scheduled maturity, by prepayment,
acceleration, demand or otherwise, such overdue amount shall bear interest
payable upon demand at the Default Rate from the date of such non-payment until
such amount is paid in full.

 

7.                                      Payment Mechanics.

 

7.1                               Manner of Payments.  All payments of principal
of the Loans shall be in Dollars.  If any payment (whether of principal or
otherwise) in respect of the Loans is due on a day which is not a Business Day,
such payment shall be due and payable on the next succeeding Business Day.  All
payments in respect of the Loans shall be made by wire transfer in immediately
available funds in accordance with Noteholder’s instructions.

 

7.2                               Application of Payments.  All payments made in
respect of the obligations hereunder and under the other Loan Documents shall be
applied first to the payment of any interest, fees, expenses or charges
outstanding hereunder and second to the payment of the outstanding principal
amount of Loans under this Note.

 

7.3                               Records.  The Noteholder may, and is
authorized to, record the date and amount of each Loan, any repayment of such
Loan, any prepayment of such Loan and all interest accrued and paid under this
Note.  Any recordings by the Noteholder shall be conclusive, absent manifest
error.  Failure by the Noteholder to make recordings shall not impair any
obligations hereunder.

 

7.4                               Rescission of Payments.  If at any time any
payment made by the Borrower under this Note is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the Borrower’s obligation to make such payment shall be
reinstated as though such payment had not been made.

 

8.                                      Security for Note.  This Note is secured
by the Security Agreement.

 

9.                                      Representations and Warranties by
Borrower.

 

9.1                               Existence; Power and Authority;
Enforceability.  The Borrower (a) is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and (b) has all
requisite power and authority to execute, deliver and perform its obligations
under this Note and the other Loan Documents.  The execution, delivery and
performance by the Borrower of this Note have been duly authorized by all
necessary limited liability company

 

5

--------------------------------------------------------------------------------


 

action.  This Note constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity.

 

9.2                               Compliance with Laws.  The Borrower is in
compliance with all applicable laws except to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

9.3                               No Approvals.  All material consents,
approvals, authorizations and orders necessary for the execution, delivery, and
performance by the Borrower of this Note and the Security Agreement have been
obtained other than filings necessary to perfect the Liens on the Collateral.

 

9.4                               No Violations. The execution and delivery of
this Note and the other Loan Documents and the consummation by the Borrower of
the transactions contemplated hereby and thereby do not and will not (a) violate
any provision of the Borrower’s organizational documents; (b) violate any law
applicable to the Borrower or by which any of its properties or assets may be
bound; or (c) constitute a default under any material agreement or contract by
which the Borrower may be bound.

 

9.5                               No Default.  No Default or Event of Default
has occurred and is continuing.

 

10.                               Representations and Warranties by Noteholder. 
As of the date hereof, the making of a Loan by Noteholder would not cause a
default by Noteholder under any credit facility or indenture to which the
Noteholder is a party.

 

11.                               Affirmative Covenants by Borrower.  Until the
date upon which all principal, interest and other obligations arising hereunder
(other than contingent obligations for which no claim has been made) shall have
been paid in full and the Maximum Amount reduced to zero, the Borrower shall:

 

11.1                        Maintenance of Existence.  (a) Preserve, renew and
maintain in full force and effect its limited liability company existence and
(b) take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

11.2                        Notice of Events of Default.  As promptly as
possible (and in any event within five Business Days) after Borrower has actual
knowledge that a Default or an Event of Default has occurred and is continuing,
notify the Noteholder in writing of the nature and extent of such Default or
Event of Default and the action, if any, it has taken or proposes to take with
respect to such Default or Event of Default.

 

11.3                        Further Assurances.  Subject to the limitations in
the Security Agreement, upon the reasonable request of Noteholder, promptly
execute and deliver such further instruments and do or cause to be done such
further acts as may be necessary or advisable to carry out the intent and
purposes of this Note and the other Loan Documents.

 

11.4                        Reporting.  Deliver to Noteholder the audited
year-end financial statements and unaudited semi-annual financial statements, in
each case, prepared on a GAAP basis (including

 

6

--------------------------------------------------------------------------------


 

respective balance sheets, statements of income and cash flows and applicable
footnotes), to be delivered as soon as practicable after such financial
statements are prepared (which in any case shall be no longer than ninety (90)
days after the end of such semi-annual period or one hundred fifty (150) days
after the end of such annual period).

 

11.5                        Other Creditors.  The Borrower shall provide to the
Noteholder promptly after the giving or receipt thereof, copies of any material
default notices given or received by the Borrower pursuant to the terms of any
indenture, loan agreement, credit agreement, or similar agreement evidencing
debt for borrowed money in an amount in excess of $500,000.

 

12.                               Affirmative Covenant by Noteholder.  Until the
date upon which all principal, interest and other obligations arising hereunder
(other than contingent obligations for which no claim has been made) shall have
been paid in full and the Maximum Amount reduced to zero, the Noteholder shall
use reasonable efforts to not agree to any amendment, restatement, amendment and
restatement, supplement or modification to any credit facility or indenture to
which the Noteholder is a party if such amendment would cause a default by
Noteholder under any such credit facility or indenture as a result of the making
of any requested Loan hereunder. If Noteholder does enter into such amendment,
it shall provide commercially reasonable notice to Borrower of such amendment.

 

13.                               Events of Default.  The occurrence and
continuance of any of the following shall constitute an Event of Default
hereunder:

 

13.1                        the Borrower defaults in the payment of any
principal or interest on the Note when the same becomes due and payable;

 

13.2                        at any time after the execution and delivery
thereof, (i) any Guaranty, as it relates to any material Guarantor, for any
reason, other than the occurrence of the Release Date, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate in writing its obligations
thereunder (other than as a result of the discharge of such Guarantor in
accordance with the terms thereof) or (ii) this Note ceases to be in full force
and effect (other than by reason of a release of Collateral in accordance with
the terms hereof or thereof or the occurrence of the Release Date or any other
termination of the. Security Agreement in accordance with the terms thereof) or
shall be declared null and void;

 

13.3                        the Borrower fails to perform or observe any other
obligation, covenant, term or provision contained in this Note (other than to
the extent covered by Section 13.1 or 13.2), which such failure has not been
remedied or waived within 30 days after receipt by the Borrower of written
notice thereof from the Noteholder;

 

13.4                        any representation or warranty made or deemed to be
made by Borrower in this Note or in any other Loan Document or in any
certificate delivered in connection with this Note or any other Loan Document is
incorrect, false or otherwise misleading in any material respect at the time it
was made or deemed made;

 

13.5                        (a) Borrower shall fail to pay any amount owed to
the Noteholder or the principal of or premium or interest on the Bridger Note or
any other debt for borrowed money (other than in respect of the Loans hereunder)
when the same becomes due and payable (whether at scheduled maturity, by
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument

 

7

--------------------------------------------------------------------------------


 

relating to such debt or (b) any other event shall occur or condition shall
exist under the Bridger Note or any agreement or instrument relating to debt for
borrowed money which is outstanding in a principal amount of at least $1,000,000
individually (other than in respect of the Loans hereunder) and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such failure, event or condition specified in this
clause (b) is to accelerate, or to permit the acceleration of, the maturity of
such debt prior to the stated maturity thereof; or

 

13.6                        the Borrower (a) commences a voluntary case
concerning itself under any Bankruptcy Law now or hereafter in effect, or any
successor thereof; (b) is the object of an involuntary case under any Bankruptcy
Law and such case remains undismissed, undischarged or unbonded for a period of
60 days; or (c) commences any Distribution Event or is the object of an
involuntary Distribution Event and such involuntary Distribution Event remains
undismissed, undischarged or unbonded for a period of 60 days.

 

14.                               Demand for Payment; Remedies.

 

14.1                        If an Event of Default (other than an Event of
Default under Section 13.6) shall occur and be continuing, Noteholder may
declare by notice in writing given to the Borrower, the entire unpaid principal
amount of the Loans to be immediately due and payable, in which case the Loans
shall become immediately due and payable and the Maximum Amount shall be reduced
to $0.00, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.

 

14.2                        If an Event of Default under Section 13.6 shall
occur, the entire unpaid principal amount of the Loans shall automatically
become immediately due and payable and the Maximum Amount shall be reduced to
$0.00, without presentment, demand, default, notice of intent to accelerate and
notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.

 

14.3                        If any Event of Default shall occur and be
continuing, the Noteholder may exercise or cause the Secured Party to exercise
any rights and remedies under the Security Agreement without notice of any kind
other than notices required under the Security Agreement and the Noteholder may
exercise any rights under the Guaranty.

 

15.                               Miscellaneous.

 

15.1                        Amendment.                              This Note
may be amended, modified, superseded or cancelled, and any of the terms,
covenants, representations, warranties or conditions hereof and thereof may be
waived, only by a written instrument executed by the Noteholder and the
Borrower.

 

15.2                        Successors and Assigns.

 

(a)                                 The rights and obligations of the Borrower
and Noteholder under this Note shall be binding upon, and inure to the benefit
of, and be enforceable by, the Borrower and the Noteholder, and their respective
permitted successors and assigns.  The Noteholder may not assign this Note
and/or any or all of its rights hereunder.

 

(b)                                 The Borrower may not sell, assign (by
operation of law or otherwise), transfer, pledge, grant a security interest in
or delegate (collectively “Transfer”) any of its rights or

 

8

--------------------------------------------------------------------------------


 

obligations under this Note unless the Noteholder has granted its prior written
consent and any such purported Transfer by the Borrower without obtaining such
prior written consent shall be null and void ab initio.

 

15.3                        Defenses.  Except as expressly set forth herein, the
obligations of the Borrower under this Note are absolute and unconditional and
shall not be subject to reduction, limitation, impairment, termination, defense
(other than defense of payment), set-off, counterclaim or recoupment for any
reason.

 

15.4                        Replacement of Note.  Upon receipt by the Borrower
of evidence, satisfactory to it, of the loss, theft, destruction, or mutilation
of this Note and (in the cases of loss, theft or destruction) of any indemnity
reasonably satisfactory to it, and upon surrender and cancellation of this Note,
if mutilated, the Borrower will deliver a new Note of like tenor in lieu of this
Note.  Any Note delivered in accordance with the provisions of this Section 15.4
shall be dated as of the date of this Note.

 

15.5                        Attorneys’ and Collection Fees.  Each party will
bear its own fees and expenses incurred in connection with the preparation,
execution and performance of this Note and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.  Notwithstanding the foregoing, in the event this
Note shall not be paid when due and payable (whether upon demand, by
acceleration or otherwise), the Borrower shall be liable for and shall pay to
the Noteholder all collection costs and expenses incurred by the Noteholder,
including reasonable attorneys’ fees.

 

15.6                        Governing Law.  THIS NOTE AND THE VALIDITY AND
ENFORCEABILITY HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

15.7                        SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN
HOUSTON, HARRIS COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE OR
ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

15.8                        WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

9

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 15.7.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

15.9                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15.10                 WAIVERS.  EXCEPT AS MAY BE OTHERWISE PROVIDED HEREIN, THE
MAKERS AND SIGNERS OF THIS NOTE SEVERALLY WAIVE DEMAND, PRESENTMENT, NOTICE OF
DISHONOR, NOTICE OF INTENT TO DEMAND OR ACCELERATE PAYMENT HEREOF, NOTICE OF
ACCELERATION, DILIGENCE IN COLLECTING, GRACE, NOTICE, AND PROTEST, AND AGREE TO
ONE OR MORE EXTENSIONS FOR ANY PERIOD OR PERIODS OF TIME AND PARTIAL PAYMENTS,
BEFORE OR AFTER MATURITY, WITHOUT PREJUDICE TO ANY PARTY.

 

15.11                 No Waiver by Noteholder.  No failure or delay on the part
of the Noteholder in exercising any right, power or privilege hereunder and no
course of dealing between the Borrower and the Noteholder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

15.12                 Notices.  All notices, requests or other communications
required or permitted to be delivered hereunder shall be delivered in writing,
in each case to the address specified on the signature pages below or to such
other address as such party may from time to time specify in writing to the
other party in compliance with this provision.  Notices if (a) mailed by
certified or registered mail or sent by hand or overnight courier service shall
be deemed to have been given when received; (b) sent by facsimile during the
recipient’s normal business hours shall be deemed to have been given when sent
(and if sent after normal business hours shall be deemed to have been given at
the opening of the recipient’s business on the next Business Day); and (c) sent
by e-mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment).

 

15.13                 Severability.  If one or more provisions of this Note are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Note and the balance of this

 

10

--------------------------------------------------------------------------------


 

Note shall be interpreted as if such provision(s) were so excluded and shall be
enforceable in accordance with its terms.

 

15.14                 Construction.  This Note has been freely and fairly
negotiated among the Parties.  If an ambiguity or question of intent or
interpretation arises, this Note will be construed as if drafted jointly by the
Parties and no presumption or burden of proof will arise favoring or disfavoring
any party because of the authorship of any provision of this Note.  Unless the
context requires otherwise, any agreements, documents, instruments or laws
defined or referred to in this Note will be deemed to mean or refer to such
agreements, documents, instruments or laws as from time to time amended,
modified or supplemented, including (a) in the case of agreements, documents or
instruments, by waiver or consent and (b) in the case of laws, by succession of
comparable successor statutes.  All references in this Note to any particular
law will be deemed to refer also to any rules and regulations promulgated under
that law.  The words “include, “includes” and “including will be deemed to be
followed by “without limitation.”  The word “or” is used in the inclusive sense
of “and/or” unless the context requires otherwise.  References to a Person are
also to its permitted successors and assigns.  Pronouns in masculine, feminine
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context requires otherwise.  When a reference in this Note is made to an
Article, Section, Exhibit, Annex or Schedule, such reference is to an Article or
Section of, or Exhibit, Annex or Schedule to, this Note unless otherwise
indicated.  The words “this Note,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Note as a whole and not to any particular
subdivision unless expressly so limited.

 

15.15                 Usury.  Notwithstanding the foregoing, or any other term
in this Note to the contrary, it is the intention of the Noteholder and the
Borrower to conform strictly to any applicable usury laws.  Accordingly, if the
amount of any interest (including fees, charges, or expenses or any other
amounts which, under applicable law, are deemed interest) contracted for,
charged, or received in connection with this Note would exceed the Maximum
Lawful Rate, then, ipso facto, the amount of such interest payable shall be
automatically reduced to such Maximum Lawful Rate, and if, from any such
circumstance, the Borrower or the Noteholder shall ever receive interest or
anything which might be deemed interest under applicable law which would exceed
the Maximum Lawful Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing and not to the payment of
interest, or if such excessive interest exceeds the principal amount owing, such
excess shall be refunded.  In making such determination, all interest shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term of such indebtedness until payment in full of
the principal (including the period of any renewal or extension thereof) so that
the interest on account of such indebtedness shall not exceed the Maximum Lawful
Rate.

 

15.16                 Termination.  This Note shall remain in effect from the
date of execution hereof through and including the date upon which all principal
and other obligations arising hereunder (other than contingent obligations for
which no claim has been made) shall have been paid in full in immediately
available funds.  At such time as the obligations (other than contingent
obligations for which no claim has been made) hereunder shall have been paid in
full in immediately available funds, this Note shall terminate, all without
delivery of any instrument or performance of any act by any party.

 

THIS WRITTEN NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR

 

11

--------------------------------------------------------------------------------


 

SUBSEQUENT WRITTEN OR ORAL AGREEMENTS OF THE PARTIES.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THOSE OF ANY OTHER LOAN
DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
written above.

 

 

JAMEX MARKETING, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ James Ballengee

 

 

James Ballengee

 

 

Manager

 

 

 

 

 

Address:

 

 

 

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

[Signature Page to Revolving Promissory Note]

 

--------------------------------------------------------------------------------


 

Noteholder hereby accepts and agrees to this Note this 1st day of September,
2016.

 

 

FERRELLGAS, L.P.

 

 

 

 

 

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

 

Alan C. Heitmann

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

 

7500 College Boulevard

 

 

Suite 1000

 

 

Overland Park, Kansas 66210

 

 

Attn:

Chief Financial Officer, Alan C. Heitmann

 

 

 

General Counsel, Trent Hampton

 

 

Facsimile: (816) 792-7449

 

 

[Signature Page to Revolving Promissory Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Borrowing Notice

 

,      

 

[NOTEHOLDER]

[ADDRESS]

 

Re:                             Jamex Marketing, LLC (the “Borrower”)

 

Reference is made to the Secured Revolving Promissory Note, dated as of
September 1, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note”), between the Borrower and
Ferrellgas, L.P. (the “Noteholder”).  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Note.

 

The Borrower hereby gives you notice, irrevocably, pursuant to the terms of the
Note that the undersigned hereby requests a borrowing of Loans under the Note
and, in connection therewith, sets forth below the information relating to such
borrowing (the “Proposed Borrowing”) as required by the Note:

 

A.                                    The date of the Proposed Borrowing is
           ,     .(1)

 

B.                                    The aggregate amount of the Loan borrowing
is $       .

 

C.                                    The Noteholder shall make the Loan by way
of wire transfer in immediately available funds to:

 

Bank Name:

City & State:

ABA Routing No.:

Account No.:

Re:

 

 

JAMEX MARKETING, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  The date of the Proposed Borrowing shall be an Eligible Draw Date.

 

--------------------------------------------------------------------------------